DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes, at the outset, that many of the claims under review recite product-by-process limitations and functional limitations. While these claim structures are not improper, the claims are directed towards a device and as such the patentability is dependent upon the structural limitations of the claims as compared to the structures of the prior art. 
With respect to product-by-process limitations, it is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, for limitations such as “material … is interrupted or removed” of claim 1 and other product-by-process limitations, a determination of patentability is based on the product itself and the structure implied by the process steps. 
With respect to functional and operational limitations, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the rejections that follow, prior art that teaches either the claimed process steps or claimed functions/operations will be noted as teaching these limitations. However, Examiner wishes to be clear that such explicit teachings are not required where process steps or functional language is implicated, and that in this and any further proceeding the patentability of such limitations is determined based on the guidelines discussed above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light-shaping structure extending into the semiconductor material of claim 9 must be shown or the feature(s) canceled from the claim(s).  Additionally, the “interface comprises a first supporting layer … attached to the functional layer stack on the first main surface side” of claim 15, and the interface (of the holding structure) comprises a second supporting layer … attached to the functional layer stack on the second main surface side of claim 16 must be shown of the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “interface comprises a first supporting layer … attached to the functional layer stack on the first main surface side.” However, claim 15 depends from claim 11 which sets forth that the “first main surface side” is the side opposite to the substrate. There is nothing in the specification or drawings as originally filed that supports an interface of the holding structure including a supporting layer on the first side of the functional layer stack as claimed. 
Claim 16 recites the limitation “the interface comprises a second supporting layer attached to the functional layer stack on the second main surface side.” However, “the interface” refers to a portion of the holding structure. The “second supporting structure” appears to be a reference to a layer incorporated into the embodiment of FIG. 24. In this embodiment, this second supporting layer 24 is not a part of the holding structure, nor does it even contact the holding structure. Thus, it is not apparent that “the interface” comprises such a “second supporting layer” in any of the disclosed embodiments, nor does the specification reasonably convey that Applicant had possession of a structure in which all of these components were combined in the claimed manner. 
Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “two adjacent µ-LEDs arranged adjacent to each other by a distance” and “the active zone extends along the distance between the two adjacent µ-LEDs.” It is unclear how the LEDs are defined as separate and adjacent LEDs while also sharing an active zone layer. Where does a first LED end, and the adjacent LED begin when they are sharing the constituent semiconductor layers?
Applicant points to FIG. 12 as demonstrating the claimed device. However, even in FIG. 12 it is difficult to discern where one LED ends and the next beings. Because they share Claims 2-10 are rejected due to their dependence from claim 1. 
Claim 15 recites the limitation “the interface comprises a first supporting layer … attached to the functional layer stack on the first main surface side.” The term “first supporting layer” is not discussed in the specification as it pertains to any of the figures or embodiments shown. The only reference to this term appears in paragraph [0246] of the application’s associated P.G. Pub. (2021/0104574 A1), but this appears to be merely a recitation of the claim language and does nothing to explain or make clear what this layer is, where this layer is located, how this layer interfaces with other elements in the device, etc. Further reference to a “supporting structure” is only directed to “second supporting structure” which is formed underneath the stack in the embodiment of FIG. 24. However, this is clearly on the opposite side of the stack as that claimed in claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bour et al. (U.S. Pub. No. 2016/0315218 A1).
Regarding claim 11, Bour discloses a u-LED comprising:
a functional stack (FIG. 1: 115, see paragraph 0076) having an active layer (FIG. 1: 108, see paragraph 0077);
a first electrically conductive contact layer applied to a first man surface side of the functional layer stack facing away from a substrate (FIG. 1D: 142 facing away from substrate 140, see paragraph 0083);
a second electrically conductive contact layer applied to a second main surface side of the functional stack facing the substrate (FIG. 1: 132, see paragraph 0082); and
a holding structure attached to the substrate (FIG. 1: 130, see paragraph 0082) comprising an interface supporting the functional layer stack with the first electrically conductive contact layer and the second electrically conductive contact layer, (FIG. 1: 130 interfaces with both 122 and 132 and supports the stack),
wherein the interface is configured to be breakable for separating the u-LED from the holding structure during a lift-off procedure (see paragraph 0083).
Regarding claim 14, Bour discloses the holding structure comprises BCB and is electrically non-conductive (see paragraph 0082).
Regarding claim 15, Bour discloses a first supporting layer that comprises InGaAlP attached to the function al stack on the first main surface side (FIG. 1: 104, see paragraph 0078). Under the broadest reasonable interpretation, the “interface” of the holding structure may be interpreted to include intervening layer 122 such that 130 interfaces with 104 along the side. Claims must be given their broadest reasonable interpretation, in view of the specification, and Applicant’s own specification and drawings appear to interpret the “interface” as such given what is claimed and what is shown in FIG. 24, for example. FIG. 24 defines a supporting layer 24 and a holding structure 9. Clearly, 24 does not interface with 9. Nonetheless, Applicant 
Regarding claim 16, Bour discloses a second supporting layer that comprises InGaAlP attached to the functional stack on the second main surface side (FIG. 1: 112, see paragraph 0078). 
Under the broadest reasonable interpretation, the “interface” of the holding structure may be interpreted to include intervening layer 122 such that 130 interfaces with 104 along the side. Claims must be given their broadest reasonable interpretation, in view of the specification, and Applicant’s own specification and drawings appear to interpret the “interface” as such given what is claimed and what is shown in FIG. 24, for example. FIG. 24 defines a supporting layer 24 and a holding structure 9. Clearly, 24 does not interface with 9. Nonetheless, Applicant claims “the interface” of the holding structure comprises such a supporting layer. As such, the BRI in view of the specification must contemplate that the interface of 9 includes 24 in that context. Given this interpretation, the interface of 130 includes 104 in Bour.
Regarding claim 17, Bour discloses the first electrically conductive contact layer or the second electrically conductive contact layer comprises ITO (see paragraph 0121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (U.S. Pub. No. 2019/0165209 A1) in view of Kuo (U.S. Pub. No. 2020/0227594 A1).
Regarding claim 1, Bonar discloses an array with two adjacent µ-LEDs arrange adjacent to each other by a distance (FIG. 1: 100, see paragraph 0017; under the broadest reasonable interpretation as discussed above each portion of 100 including 110 is a separate LED and two adjacent LEDs are separated by a distance corresponding to the length of a section 150), wherein each µ -LED comprises:
an n-doped layer (FIG. 1: 110, see paragraph 0017);
a p-doped layer (FIG. 1: 120, see paragraph 0017); and
an active zone in between the n-doped layer and the p-doped layer, wherein the active zone extends along the distance between the two adjacent µ-LEDs (FIG. 1: 140, see paragraph 0017),
wherein along the distance between the two adjacent µ-LEDs, material of the n-doped layer is replaced such that a material transition layer including the active zone extending between the two adjacent µ-LEDs (FIG. 1: 150; 140 extends across removed portions of 110) and with a maximum thickness dC is formed (thickness of 120/140/150 in space between 110 sections),
whereby optical conductivities in the material transition layer are reduced (see paragraph 0021).
Bonar is silent in regards to the p-doped layer is removed or replaced in a material transition layer.

Regarding claim 2, Examiner notes that claim 1 recites the limitation “material … are removed or replaced such that a material transition layer … is formed ….” This is, first and foremost, a product by process limitation, the patentability of which depends on the structure implied by the process as discussed above. The structure does not require “material that is removed” nor does the structure require replacement. Furthermore, this sets up the material as “removed” or “replaced” in the alternative. Claim 2 then recites another method step reciting that “material that is removed” is at least partially “replaced” by a filling material. However, neither the removal or replacement is affirmatively required in the structural limitations. This is a method step that further limits what occurs after a removal process. As such, the limitations of claim 2 do not further limit the structure of claim 1.
For the purposes of prosecution, however, Examiner notes that Bonar discloses the material that is removed is at least partially replaced by a filling material (material of n-type layer that is removed is replaced by photonic crystal “filling” material).
Regarding claim 5, Bonar discloses along the material transition layer, at least one optical structure comprising a photonic crystal is generated in the material transition layer (FIG. 1: 150, see paragraph 0021).
Regarding claim 6, the limitations “an electrical bias voltage is applied to the two main surfaces of the material transitions by means of two opposite electrical contacts and an electrical field is generated by a respective material transition,” refers to the manner in which the device is operated rather than structurally limiting the claim. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Pankove teaches all of the structural limitations of the claim and as such anticipates claim 6.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (U.S. Pub. No. 2019/0165209 A1) in view of Kuo (U.S. Pub. No. 2020/0227594 A1) as applied to claim 1 above, and further in view of Pankove (U.S. Patent No. 4,979,002 A).
Regarding claim 3, Examiner again notes that these are product-by-process limitations seeking to further limit process steps that are set up in the alternative. Claim 1, as constructed, requires ONLY the structure implied by the process steps which is the material transition layer whereby electrical or optical conductivities in the material transition layer are reduced. The removal is not required. The replacement is not required. Even further, the removal and replacement are claimed in the alternative and as such limiting what happens after one does not further limit the claim as a whole. Examiner urges Applicant to refrain from this type of claim language and instead affirmatively claim the properties of the “material transition layer.”
Bonar discloses the material transition layer absorbs light of the active zone. However the combination is silent in regards to a smaller band gap or an increased refractive index.
Pankove discloses the removed material is at least partially replaced by a material comprising a smaller band gap (see col. 3, line 5; Pankove discloses the use of gallium arsenide which has a “relatively small band gap” under the broadest reasonable interpretation) and thus absorbing light of the active zone (see col. 3, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Pankove to the teachings of the combination such that the material is of a smaller band gap than the active zone. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 4, Examiner again notes the limitation is directed to a method step that limits process structures claimed only in the alternative. Examiner suggests claiming these properties in a different manner such as by limiting the structure of the material transition layer.
Bonar discloses the material transition layer absorbs light of the active zone. However the combination is silent in regards to an increased refractive index.
Pankove discloses the material has been formed with an increased refractive index by diffusing or implanting a refractive index-increasing material into the filling material, in particular into a respective cladding layer (see col. 3, line 5; gallium arsenide is doped with chromium which increases the refractive index).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Pankove to the teachings of the combination such that the material has a greater refractive index than the active zone. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material for its use as a light absorber. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (U.S. Pub. No. 2019/0165209 A1) in view of Kuo (U.S. Pub. No. 2020/0227594 A1) as applied to claim 1 above, and further in view of Sung et al. (U.S. Pub. No. 2019/0013439 A1).
Regarding claim 7, the combination is silent in regards to the exposed main surfaces of the material transistors and/or exposed surface regions of the µ-LED are electrically insulated 
Sung discloses exposed surfaces of the µ-LED are electrically insulated and passivated by means of a silicon dioxide passivation layer (FIG. 1: 140, see paragraph 0098). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the passivation of Sung to the teachings of Bonar so as to cover sidewalls and exposed surfaces of the LED (see paragraph 0098).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (U.S. Pub. No. 2019/0165209 A1) in view of Kuo (U.S. Pub. No. 2020/0227594 A1) as applied to claim 1 above, and further in view of Dupont (U.S. Pub. No. 2020/0119233 A1).
Regarding claim 8, the combination is silent in regards to a light-shaping structure, which is applied to a surface of the array facing a main emission direction, the light-shaping structure comprising a photonic structure.
Dupont discloses a light-shaping structure, which is applied to a surface of the array facing a main emission direction, the light-shaping structure comprising a photonic structure (FIG. 1: 16/18, see paragraph 0050 and paragraph 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the light-shaping structure of Dupont to the teachings of Bonar so as to direct and change the incident light (see paragraph 0070).
Regarding claim 9, the combination of Bonar and Dupont discloses the light-shaping structure extends into semiconductor material of the two adjacent LEDs (under the broadest reasonable interpretation, the light-shaping structure can include a surface portion taught by Dupont and a portion along the sides that extends into the semiconductor stack as taught by Bonar).
Regarding claim 10, the combination, as previously modified by Dupont, discloses portions of the light-shaping structure are filled with a converter material (FIG. 1: 16, see paragraph 0050).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bour et al. (U.S. Pub. No. 2016/0315218 A1) in view of Lauermann et al. (U.S. Pub. No. 2019/0305185 A1).
Regarding claim 12, Lee is silent in regards to the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge.
Lauermann discloses the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the edge region band gap of Lauermann to the teachings of Lee so as to decrease recombination loss (see paragraph 0111).
Regarding claim 13, Lee is silent in regards to comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge.
Lauermann discloses comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the intermixing of Lauermann to the teachings of Lee so as to decrease recombination loss (see paragraph 0111).
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819